Citation Nr: 1417209	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for multiple sclerosis.

4.  Whether new and material evidence has been received with respect to a claim of service connection for recurrent lumbosacral strain.

5.  Whether new and material evidence has been received with respect to a claim of service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for a cervical spine condition, ulcerative colitis, post-traumatic stress disorder (PTSD), and multiple sclerosis, and denied the Veteran's petition to reopen claims of service connection for recurrent lumbosacral strain and migraine headaches.  The Veteran filed a notice of disagreement dated in November 2009 and the RO issued a statement of the case on all claims except the headache and PTSD claims, in October 2011.  The Veteran submitted his substantive appeal in November 2010.  In October 2011, the RO granted entitlement to service connection for PTSD.

The Board notes that, in addition to the Veteran's claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for multiple sclerosis and new and material evidence for migraine headaches are addressed in the REMAND portion of the decision below and  is  REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

In a January 2012 statement, the Veteran's representative indicated that the Veteran wished to withdraw his claims of entitlement to service connection for a cervical spine disorder, ulcerative colitis, and recurrent lumbosacral strain.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issues of entitlement to service connection for a cervical spine disorder, ulcerative colitis, and recurrent lumbosacral strain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, a January 2012 statement submitted by the Veteran's representative, indicated that the Veteran wished to withdraw his claims of entitlement to service connection for a cervical spine disorder, ulcerative colitis, and recurrent lumbosacral strain.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The appeal concerning the claims of entitlement to service connection for a cervical spine disorder, ulcerative colitis, and recurrent lumbosacral strain, is dismissed.


REMAND

The Veteran claims entitlement to service connection for multiple sclerosis.  He was diagnosed with this condition in 2007.  He submitted statements indicating that he experienced a sharp pain in his skull that lasted for about five minutes in July 1975.  After the pain went away, he started experiencing fatigue for the next month that gradually got better.  In 1989, the Veteran began developing problems with muscle cramps in his legs, along with different spells of numbness and fatigue.  

In order to support his claim, the Veteran submitted two statements from private physicians dated in July and November 2011.  The July 2011 report found that the etiology of the July 1975 episode was not clear but possibly represents an early sign of multiple sclerosis given the prolonged fatigue that followed the initial head pain.  The November 2011 physician stated that the Veteran carried a diagnosis of multiple sclerosis.  He indicated that the early episodes described by the Veteran were not clearly explained, but that multiple sclerosis frequently has a long latency between onset and the diagnosis.  He indicated that the symptoms were suggestive of initial manifestations of the illness and that is was therefore more likely that the multiple sclerosis began in the mid-1970s.  The Veteran has not been afforded a VA examination in connection with his claim.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claim, in order to determine whether the Veteran's currently diagnosed multiple sclerosis had its onset within the seven year presumptive period for multiple sclerosis set out in 38 C.F.R. § 3.307(a)(3) and 38 C.F.R. § 3.309(a).  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Next, in May 2009, the RO denied the Veteran's application to reopen a claim of service connection for migraine headaches.  The Veteran filed a notice of disagreement in November 2009.  As yet, a statement of the case has not been issued with respect to this claim.  A remand is therefore warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Upon remand, the Veteran's medical records, including VA treatment records, should be updated.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the petition to reopen a claim of service connection for migraine headaches based on new and material evidence, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has multiple sclerosis that is related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

Did the Veteran's multiple sclerosis, diagnosed in 2007, have its onset during active duty, within the seven year presumptive period after discharge for multiple sclerosis under 38 C.F.R. §3.307(a)(3) and 38 C.F.R. §3.309(a) (or prior to March 1978), or is such condition a result of exposure to Agent Orange in service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the July and November 2011 reports of the Veteran's private physicians and the Veteran's statements regarding weakness and fatigue starting as early as 1975.  The examiner should accept as fact that the claimed symptoms occurred, and should explain whether they at least as likely as not represent early manifestations of the now-diagnosed multiple sclerosis.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
		
						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


